Case 2:19-cv-05828-SPL-MHB Document 20 Filed eae Page 1 of 4

LO

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

RECEIVED __ Copy
I fodrice Beavnp 136226 — — ee ee
2 ASPC-F - (endro) sn eae :
3 pono $200 Pe SEMA
9 Florence, DL 45732- $200 .
b.
‘J : / = a In The Vd States Distyret Con?
2 a ; _Fov Tht District of Awrona
8 Patvine w. Bearnf, : : é
4 — “Motion for Prthimtaw/4 Lnjgwnc Pion

Jon,

 

 

)) Chaves L. Ryom, ekol., :
2 Defindiagts No. CV-19 -5823 -Pux- spi lima)
73

?F Pursuant to Rure 65 of the Federal Runes of Civil Proce de, Peb boner hereby ftguests this Court to

 

2S” Dedev a Prtliminary Injantbion for Pre veosons 6d within.
Mu, | — Tuberculosis PPD Tesking —
172 Supported by declara ion , immedia¥ and itveparable Worm , inyary , od damane will occmr, The

hi Fics Pyoend men} allows prokchon , allowing PrbHoner by proactive Wis religson. The Religtons Land _|

Y Use and tshbphonalved Person Ack gives Pel honer protection against being forzed +0 4
20 engage in activities against bis yeligious behe f,
Zi

22 Cuber v Wilinson | 544 5. 709 (2005)

3

 

~) Avion Depothmen! oF Corrections policy 0.0, N02 Stats immnakts at be feceive an anna)
2x PPD tes} by in jeLbiae ofa Hs? flog under one’s skin. There 0 no Ltligivus provision for
eZ eaemp hry of least reswichve means.

27

2 OVW Moavth 24,2020, a nurse advised Peb boner that he wus? submit bo thé ytorly
\} of 2

 
 

Case 2:19-cv-05828-SPL-MHB Document 20 Filed 03/27/20 Page 2 of 4

) PPD WP Pebtion vetnsed and advised Dursing sad pciser 3Palf Phat he has pirding (pgs?
2 ond they shovld contac? the Ags? ofhve For ditecton. Petitioner wos advised Mand he comor

3 tefnge..ona : tpg ond Securrdy) Won ack. Lf Vebihwner ts forcehly injeched ov

7 Haye) ime , and after litigation has been served on the Department, Whivn gists rise to

i: Delidernre Ln dievence and baty ove ackny with Ey) Ivtieny

6  ¢'%

~

Pe tones oleate’). Ye is ely bp show wk bia) Mal Me detndink violoted is mands. 2. Pee boar
B owit) suber ievepacodle aver si ht does no? veceive o preliminary MM ywnchivn, 3. The Mryeat of harm
7 Pebboner fects iy greak’ Pron Prt harm Fhe prison officals will fae it bt ovbains o pytliminary

ue iMyanhiow ‘is A prtliminaty in yan hon wil) serve the public indeyesh.

fq = Reset —

%% Lis droytd Haak ais cow/t vill tsuneo Prelinninowy Tnyanchito Staying tht Prison
13 trom forcing Pebtimer trom being jayncitd With ony Tulercnlos's relnved Fluid (?p0),
a

 

29 Pre por By : —

aN
AZ»
x Lt Lobock Boeraf)
27 Worth, 24, 2020

®
W Attorney Genera)

 
ve - = i iG. ay Ze ———_

Case 2:19-cv-05828-SPL-MHB Document 20 Filed 03/27/20 Page 3 of 4

 

 

 

 

 

 

Dedlavation of Yoatyioe Beare

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
Case 2:19-cv-05828-SPL-MHB Document 20 Filed 03/27/20 Page 4 of 4

—

 

 

 

 

 

 

 

 

2

3g

5

6 _ In The Unikd States Distyict Comb

5.8 Fov the DisWict of Anizona

5 Potric w. Peewn), ,
4 PepHoner; Dedlava town of Pod ick Bear)
wv

 

? Cowes L: Ryan, tol,

 

12 Otten anys,

 

NO. CV-}9 -5823-PHX- SPL (mHs)

 

%  Porvice Dtoaruy Wevtby dedaves!

17 Ow Mavi 24,2020 Cenharion Nursing stot tritd tp Myer Mt With PPD test,
5 L tefwsed Pris test based on my Sincerely Held Religions Beret agains} this

Mb injection _ Lf om opposed hp ony ad a) non- Kosher wayections . (ru yep, ed, ) ZL have
1 been rejecting yeorly PPD tot for around eight yeovs. L will gladly allow a ches}

3 %-fay of blood tsk as o leash yestrictive means.

0 Forcing mt ty violode my religions bebete harms my mind, body, spimnt, ond wry

27 Pelorionshi) wir ry God.

23 LT delovt under penally ot perimry nok The Foltgping is tvue_and correct.

 

 

 

29

25 ys a)

% Executed on March 24,2020 DATZ -
7 A

27 Li LoPriitle Debye fp

 

 
